Citation Nr: 9901952	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  93-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a shell fragment wound of the 
right lower leg, Muscle Group XI, with retained foreign 
bodies, currently rated 30 percent disabling. 

2.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a shell fragment wound of the 
right thigh, Muscle Group XIII, with retained foreign bodies, 
currently rated 10 percent disabling. 

3.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a shell fragment wound of the 
right chest wall with retained foreign bodies, currently 
rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

The appeal arises from the August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, granting service connection for 
residuals of a shell fragment wound of the right lower leg, 
Muscle Group XI, with retained foreign bodies, and assigning 
a noncompensable rating; granting service connection for 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIII, with retained foreign bodies, and 
assigning a noncompensable rating; and granting service 
connection for residuals of a shell fragment wound of the 
right chest wall with retained foreign bodies and assigning a 
noncompensable rating.  

By an October 1991 rating decision, the RO, in pertinent 
part, granted an increase to 10 percent disabling for 
residuals of a shell fragment wound of the right lower leg, 
Muscle Group XI, with retained foreign bodies.  

In January 1996 the Board of Veterans Appeals (Board) 
remanded the appealed claim for development including a 
contemporaneous VA examination to ascertain the current level 
of disability of claimed appealed conditions.

Following appropriate development, the RO in a March 1998 
decision, in pertinent part, granted an increased disability 
rating to 30 percent for residuals of a shell fragment wound 
of the right lower leg, Muscle Group XI, with retained 
foreign bodies; granted an increase to 10 percent for 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIII, with retained foreign bodies; and also 
granted an increase to 10 percent for residuals of a shell 
fragment wound of the right chest wall with retained foreign 
bodies. 


REMAND


The veterans residuals of a shell fragment wound of the 
right lower leg, Muscle Group XI, with retained foreign 
bodies is rated as 30 percent disabling under Diagnostic Code 
5311 for injury to Muscle Group XI, the muscles of the calf.

A March 1991 VA examination report noted the history of a 
shrapnel wound of the right lower extremity and the presence 
of a circular type of residual defect roughly 2 ½ inches by 2 
inches.  It was indicated that it had been treated by a graft 
and the graft was reported to be tender in the central 
portion of the graft.  

At the most recent VA examination of the veterans calf 
muscles for compensation purposes in April 1997, the examiner 
noted a three-inch triangular scar and depressed area over 
the muscle.  No scar formation was found regarding the right 
thigh or chest.  On VA peripheral nerves examination in April 
1997, the examiner noted an area of scarring and depression 
about the size of two silver dollars in the area of the 
midline right posterior calf.  It was indicated that the area 
was hyperesthetic, extremely sensitive and painful.  

The veteran has already been assigned a 30 percent rating for 
residuals of a shell fragment wound of the right lower leg, 
which is the maximum schedular rating for severe damage to 
Muscle Group XI under Diagnostic Code 5311.  38 C.F.R. 
§ 4.73. 

However, the RO has not considered the scars resulting from 
the shell fragment wound of the right lower leg.  The 
regulations preclude evaluation of the same disability or the 
same manifestations under different diagnoses or different 
diagnostic codes.  38 C.F.R. § 4.14 (1994).  However, the 
United States Court of Veterans Appeals (Court) has held, in 
part, that a veteran is entitled to have his disability 
ratings combined for a painful scar and facial muscle injury 
as long as none of the symptomatology for one condition 
duplicates or overlaps with the symptomatology of  the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, an additional examination should be conducted to 
include examination of the scars of the right lower leg.  
Thereafter, the RO should consider whether separate rating 
for scars resulting from shell fragment wounds are 
appropriate.

In addition, the veteran contends that both the service-
connected residuals of a shell fragment wound of the right 
thigh, right chest wall and right lower leg are manifested by 
limitation of function, including due to pain.  

In January 1996, the Board remanded the case and requested 
that the veteran be afforded a VA examination which included 
assessment by the examiner of the degree of functional loss, 
such as weakness and limitation of motion, including that due 
to pain, pursuant to 38 C.F.R. § 4.40.  It was specifically 
requested that evaluation include study of the limitation of 
motion due to the shell fragment wounds.  The April 1997 VA 
examination report and the September 1997 addendum to that 
report do not include any findings regarding limitation of 
motion for any of the service connected disabilities.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court has 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.  Therefore, the Board 
concludes that the case must be remanded again for full 
compliance with the previous instructions.

The Board also notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was specified that the medical 
examiner should be asked to determine whether the joint in 
question exhibited weakened movement, excess fatigability 
or incoordination and that the determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened 
movement , excess fatigability or incoordination. It was 
also held that the provisions of 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  


1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
service connected shell fragment wounds 
of the right lower leg, right thigh and 
right chest wall from April 1997 to the 
present.  Where appropriate, consent 
forms for the release to the VA of any 
private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file, including both private and VA 
records and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file.

2.  The veteran should also be afforded a 
VA examination to determine the nature 
and extent of the service connected shell 
fragment wounds of the right lower leg, 
right thigh and right chest wall.  Such 
tests as the examiner deems necessary 
should be performed, including range of 
motion studies.  The claims folder must 
be made available to, and reviewed by, 
the examining physician prior to the 
examination so that pertinent aspects of 
the veterans medical history may be 
reviewed. The examiner should indicate 
whether he/she had the claims folder.  
The examiner should fully describe the 
nature of the shell fragment wound 
residuals, to include a detailed account 
of the muscle injuries, muscle groups 
involved, as well as the nature and 
extent of any functional impairment 
caused or aggravated by the shell 
fragment wound residuals, including pain.  
The examiner should set forth all 
findings of limitation of motion due to 
the shell fragment wounds.  The examiner 
describe in detail each scar found on the 
right leg.  For each scar found, the 
examiner should indicate whether it is a 
residual of the service connected shell 
fragment wound of the right lower leg.  
Color photographs of each scar should be 
taken and attached to the examination 
report.  In addition, the examiner should 
indicate whether each scar is poorly 
nourished with repeated ulceration, is 
tender and painful on objective 
demonstration and whether each scar 
causes limitation of function.  The 
examiner should comment upon the effects 
of the veterans service connected on 
ordinary activity and on how each of the 
disabilities impair him functionally.  
The examiner should be asked to determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right leg, right thigh or chest 
is used repeatedly over a period of time. 
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO, with consideration of the Courts 
holding in DeLuca.  The RO should 
consider the Courts holding in Esteban 
with regard to the issue of an increased 
rating for shell fragment wound of the 
right lower leg.  If the decisions remain 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
